EXHIBIT 10.37
USG CORPORATION
RESTRICTED STOCK UNITS AGREEMENT
     WHEREAS, the “Grantee” is an employee of USG Corporation, a Delaware
corporation (the “Company”) or a Subsidiary;
     WHEREAS, the Board of Directors of the Company (the “Board”) has granted to
the Grantee, as set forth in the Award Summary on the Smith Barney website on
the “Date of Grant”, Restricted Stock Units (as defined in the Plan) (the
“RSUs”) pursuant to the Company’s Long-Term Incentive Plan, as amended (the
“Plan”), subject to the terms and conditions of the Plan and the terms and
conditions hereinafter set forth; and
     WHEREAS, the execution of a Restricted Stock Units Agreement substantially
in the form hereof to evidence the RSUs has been authorized by a resolution of
the Board.
     NOW, THEREFORE, the Company and the Grantee agree as follows:

1.   Payment of RSUs. The RSUs covered by this Agreement shall become payable to
the Grantee if they become nonforfeitable in accordance with Section 2,
Section 3, or Section 4 hereof.   2.   Vesting of RSUs. Subject to the terms and
conditions of Sections 3, 4 and 5 hereof, the Grantee’s right to receive the
Common Shares subject to the RSUs shall become nonforfeitable to the extent as
set forth in the Award Summary if the Grantee remains continuously employed
until such time.   3.   Effect of Change in Control. In the event of a Change in
Control prior to the RSUs becoming nonforfeitable as provided in Section 2
above, the RSUs covered by this Agreement shall become nonforfeitable and
payable to the Grantee. However, if the Change in Control does not constitute a
“change in control” for purposes of Section 409A(a)(2)(A)(v) of the Code, then
issuance of the Common Shares underlying the RSUs (or payment of any other form
of consideration into which the Common Shares underlying the RSUs may have been
converted in connection with the Change in Control) will be made upon the
earliest of (a) the Grantee’s “separation from service” with the Company and its
Subsidiaries (determined in accordance with Section 409A(a)(2)(A)(i) of the
Code) (or, if the Grantee is a “specified employee” as determined pursuant to
procedures adopted by the Company in compliance with Section 409A of the Code,
the date of issuance or payment shall be the first day of the seventh month
after the date of the Grantee’s separation from service with the Company and its
Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of the Code), (b) an
applicable vesting date under Section 2

1



--------------------------------------------------------------------------------



 



    hereof, (c) the Grantee’s death, or (d) the Grantee’s permanent and total
disability as determined under Section 4 hereof.   4.   Effect of Death,
Disability, Retirement. Notwithstanding Section 2 above, if the Grantee should
die or become permanently and totally disabled while in the employ of the
Company or any Subsidiary, or the Grantee should Retire (as hereinafter defined)
(“Retirement”), the RSUs covered by this Agreement shall immediately become
nonforfeitable and payable to the Grantee. However, if the event triggering the
right to payment under this Agreement is the Grantee’s Retirement and the
Grantee is a “specified employee” as determined pursuant to procedures adopted
by the Company in compliance with Section 409A of the Code, the date of issuance
shall be the first day of the seventh month after the date of the Grantee’s
separation from service with the Company and its Subsidiaries within the meaning
of Section 409A(a)(2)(A)(i) of the Code. The Grantee shall be considered to have
become permanently and totally disabled if the Grantee has suffered a total
disability within the meaning of the Company’s Long Term Disability Plan for
Salaried Employees and is “disabled” within the meaning of Section 409A(a)(2)(C)
of the Code. “Retire” shall mean the Grantee’s retirement under a retirement
plan (including, without limitation, any supplemental retirement plan) of the
Company or any Subsidiary, or the Grantee’s retirement from employment with the
Company or any Subsidiary after completing at least three years of continuous
service with the Company or any Subsidiary and attaining the age of 62, or, if
any such retirement does not constitute a separation from service with the
Company and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of
the Code, the Grantee’s later separation from service.   5.   Forfeiture. In the
event (i) that the Grantee’s employment shall terminate in a manner other than
any specified in Section 4 hereof or (ii) of a finding by the Board (or a
committee of the Board) that the Grantee has engaged in any fraud or intentional
misconduct as described in Section 20 hereof, the Grantee shall forfeit any RSUs
that have not become nonforfeitable by such Grantee at the time of such
termination or finding, as applicable.   6.   Form and Time of Payment of RSUs.
Except as otherwise provided for in Section 9, payment for the RSUs shall be
made in the form of Common Shares at the time they become nonforfeitable or
otherwise become payable in accordance with Section 2, Section 3 or Section 4
hereof. To the extent that the Company is required to withhold federal, state,
local or foreign taxes in connection with the delivery of Common Shares to the
Grantee or any other person under this Agreement, the number of Common Shares to
be delivered to the Grantee or such other person shall be reduced (based on the
Market Value per Share as of the date the RSUs become payable) to provide for
the taxes required to be withheld, with any fractional shares that would
otherwise be delivered being rounded up to the next nearest whole share. The
Board (or a committee of the Board) may, at its discretion, adopt any
alternative method of providing for taxes to be withheld.   7.   Payment of
Dividend Equivalents. From and after the Date of Grant and until the earlier of
(a) the time when the RSUs become nonforfeitable and payable in accordance with
Section 2, Section 3 or Section 4 hereof or (b) the time when the Grantee’s
right to receive Common Shares upon payment of RSUs is forfeited in accordance
with Section 5 hereof, on the date that the Company pays a cash dividend (if
any) to holders of Common Shares

2



--------------------------------------------------------------------------------



 



    generally, the Grantee shall be entitled to a number of additional whole
RSUs determined by dividing (i) the product of (A) the dollar amount of the cash
dividend paid per Common Share on such date and (B) the total number of RSUs
(including dividend equivalents paid thereon) previously credited to the Grantee
as of such date, by (ii) the Market Value per Share on such date. Such dividend
equivalents (if any) shall be subject to the same terms and conditions and shall
be settled or forfeited in the same manner and at the same time as the RSUs to
which the dividend equivalents were credited.   8.   RSUs Nontransferable.
Neither the RSUs granted hereby nor any interest therein or in the Common Shares
related thereto shall be transferable other than by will or the laws of descent
and distribution prior to payment.   9.   Adjustments. In the event of any
change in the aggregate number of outstanding Common Shares by reason of (a) any
stock dividend, extraordinary dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, or
(b) any Change in Control, merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization or partial or complete liquidation, or other
distribution of assets, issuance of rights or warrants to purchase securities,
or (c) any other corporate transaction or event having an effect similar to any
of the foregoing, then the Board (or a committee of the Board) shall adjust the
number of RSUs then held by the Grantee in such manner as to prevent dilution or
enlargement of the rights of the Grantee that otherwise would result from such
event. Moreover, in the event of any such transaction or event, the Board (or a
committee of the Board), in its discretion, may provide in substitution for any
or all of the Grantee’s rights under this Agreement such alternative
consideration as it may determine to be equitable in the circumstances.   10.  
Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Grantee. This Agreement and
the Plan shall be administered in a manner consistent with this intent.
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.   11.   No Right to Future
Grants; No Right of Employment; Extraordinary Item: In accepting the grant,
Grantee acknowledges that: (a) the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, suspended or
terminated by the Company at any time, as provided in the Plan and this Award
Agreement; (b) the grant of the Restricted Stock Units is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Restricted Stock Units, or benefits in lieu of Restricted Stock Units,
even if Restricted Stock Units have been granted repeatedly in the past; (c) all
decisions with respect to future grants, if any, will be at the sole discretion
of the Company; (d) your participation in the Plan is voluntary; (e) the
Restricted Stock Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company, its
Affiliates and/or Subsidiaries, and which is outside the scope of Grantee’s
employment contract, if any; (f) the Restricted Stock Units

3



--------------------------------------------------------------------------------



 



    are not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (g) in the event that
Grantee is an employee of an Affiliate or Subsidiary of the Company, the grant
will not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the grant will not be interpreted to form an
employment contract with the Affiliate or Subsidiary that is Grantee’s employer;
(h) the future value of the underlying Shares is unknown and cannot be predicted
with certainty; (i) no claim or entitlement to compensation or damages arises
from forfeiture or termination of the Restricted Stock Units or diminution in
value of the Restricted Stock Units or the Shares and Grantee irrevocably
releases the Company, its Affiliates and/or its Subsidiaries from any such claim
that may arise; and (j) notwithstanding any terms or conditions of the Plan to
the contrary, in the event of involuntary termination of Grantee’s employment,
Grantee’s right to receive Restricted Stock Units and vest in Restricted Stock
Units under the Plan, if any, will terminate effective as of the date that
Grantee is no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law); furthermore,
in the event of involuntary termination of employment, Grantee’s right to vest
in the Restricted Stock Units after termination of employment, if any, will be
measured by the date of termination of Grantee’s active employment and will not
be extended by any notice period mandated under local law.   12.   Employee Data
Privacy: Grantee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of Grantee’s personal data as
described in this document by and among, as applicable, the Company, its
Affiliates and its Subsidiaries (“the Company Group”) for the exclusive purpose
of implementing, administering and managing your participation in the Plan.
Grantee’s understands that the Company Group holds certain personal information
about Grantee, including, but not limited to, Grantee’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Shares of stock or directorships
held in the Company, details of all Restricted Stock Units or any other
entitlement to Shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Grantee’s favor, for the purpose of implementing, administering
and managing the Plan (“Data”). Grantee understands that Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in your country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country. You understand that you may request a list
with the names and addresses of any potential recipients of the Data by
contacting Grantee’s local human resources representative. Grantee authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing Grantee’s participation in the Plan, including any requisite transfer
of such Data as may be required to a broker or other third party with whom
Grantee may elect to deposit any Shares acquired. Grantee understands that Data
will be held only as long as is necessary to implement, administer and manage
Grantee’s participation in the Plan. Grantee understands that Grantee may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or

4



--------------------------------------------------------------------------------



 



    withdraw the consents herein, in any case without cost, by contacting in
writing Grantee’s local human resources representative. Grantee understands,
however, that refusing or withdrawing Grantee’s consent may affect Grantee’s
ability to participate in the Plan. For more information on the consequences of
Grantee’s refusal to consent or withdrawal of consent, Grantee understand that
Grantee may contact Grantee’s local human resources representative.   13.  
Continuous Employment. For purposes of this Agreement, the continuous employment
of the Grantee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company or Subsidiary, by reason of the (a) transfer of the
Grantee’s employment among the Company and its Subsidiaries or (b) an approved
leave of absence.   14.   Relation to Plan. This Agreement is subject to the
terms and conditions of the Plan. In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern. All terms used
herein with initial capital letters and not otherwise defined herein that are
defined in the Plan shall have the meanings assigned to them in the Plan. The
Board (or a committee of the Board) acting pursuant to the Plan, as constituted
from time to time, shall, except as expressly provided otherwise herein, have
the right to determine any questions which arise in connection with the grant of
the RSUs.   15.   Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Grantee under this Agreement without the Grantee’s consent.
Notwithstanding the foregoing, the limitation requiring the consent of a Grantee
to certain amendments shall not apply to any amendment that is deemed necessary
by the Company to ensure compliance with Section 409A of the Code.   16.  
Severability. Subject to Section 20, if any provision of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances shall not
be affected, and the provisions so held to be invalid, unenforceable or
otherwise illegal shall be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid and legal.   17.   Successors and
Assigns. Without limiting Section 8 hereof, the provisions of this Agreement
shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.

5



--------------------------------------------------------------------------------



 



18.   Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Delaware, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.   19.   The Optionee acknowledges that by
clicking on the “Accept” button on the Smith Barney web page titled “Step 3:
Confirm the Review/Acceptance of your Award,” the Optionee agrees to be bound by
the electronic execution of this Award Agreement.   20.   In accordance with
Section 20(d) of the Plan, if the Board (or a committee of the Board) has
determined that any fraud or intentional misconduct by the Grantee was a
significant contributing factor to the Company having to restate all or a
portion of its financial statement(s), to the extent permitted by applicable law
the Grantee shall: (a) return to the Company all Common Shares that the Grantee
has not disposed of that were paid out pursuant to this Agreement; and (b) with
respect to any Common Shares that the Grantee has disposed of that were paid out
pursuant to this Agreement, pay to the Company in cash the value of such Common
Shares on the date such Common Shares were paid out. The remedy specified herein
shall not be exclusive, and shall be in addition to every other right or remedy
at law or in equity that may be available to the Company. Notwithstanding any
other provision of this Agreement or the Plan to the contrary, if this
Section 20 is held invalid, unenforceable or otherwise illegal, the remainder of
this Agreement shall be deemed to be unenforceable due to a failure of
consideration, and the Grantee’s rights to the RSUs that would otherwise be
granted under this Agreement shall be forfeited.

6



--------------------------------------------------------------------------------



 



     Executed in the name and on behalf of the Company at Chicago, Illinois as
of the       day of                     , 20     .

            USG CORPORATION

Name: Brian J. Cook
Title:   Senior Vice President,
            Human Resources
                       

     The undersigned Grantee hereby accepts the award of RSUs evidenced by this
Restricted Stock Units Agreement on the terms and conditions set forth herein
and in the Plan.
PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS.

7